Citation Nr: 1725072	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 13, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  He is the recipient of the Purple Heart Medal for wounds received in action in January 1971, among other medals.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 video conference hearing.  A transcript of that proceeding is associated with the claims file.

In September 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the September 2015 remand, the RO obtained the Veteran's service personnel records and the requested a VA addendum medical opinion.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

While this matter was in remand status, additional claims were granted, and, in pertinent part, the Veteran has been awarded a temporary total disability rating from December 13, 2016 to March 1, 2018, for surgical or other treatment necessitating convalescence for his service-connected right knee degenerative joint disease.  Since he is in receipt of a total rating currently and has been since December 13, 2016, the claim of entitlement to TDIU during this period is moot.  For this reason, the Board has recharacterized the issue on appeal to encompass consideration of TDIU prior to December 13, 2016.

The Board notes that the Veteran submitted additional evidence after the most recent supplemental statement of the case (SSOC) was issued.  However, the representative indicated in March 2016 that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  To the extent that the RO obtained additional medical evidence since the most recent SSOC, the Board finds that it was not pertinent to the present appeal.


FINDING OF FACT

Prior December 13, 2016, the Veteran was rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected right and left knee degenerative joint disease, low back degenerative disc disease, and cervical spinal stenosis.


CONCLUSION OF LAW

Prior to December 13, 2016, a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to TDIU due to his service-connected disabilities.  His main contention has been that he is unemployable due to his neck, back, and knee conditions.  (While these conditions were not service-connected at the time of his October 2012 TDIU clam, since then, the RO granted entitlement to service connection for these conditions in a February 2016 rating decision.)  For example, he reported to the November 2012 VA examiner that his primary reason for not working was his back and neck pain as well as his knee pain.  He also reported to the 2012 examiner that he was restricted from bending, moving, kneeling, squatting, and lifting more than fifteen to twenty pounds as needed for his work as a plumber, and that his doctor advised him he should no longer work.  In addition, he has stated that although he previously had been able to work more than forty hours per week in his plumbing business, in 2011 and 2012, he could no longer work full time due to his service-connected disabilities until he stopped working completely in September 2012.  He reiterated at the April 2015 hearing that he could no longer work mostly due to his back symptoms and leg pain. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration include 38 C.F.R. §§ 3.340, 4.15, 4.16, and 4.18 (2016) - all of which were provided to the Veteran in the June 2013 statement of the case and the March 2016 supplemental statement of the case, and will not be repeated here in full.  Other relevant authority that was not previously provided is discussed further below.

The Veteran filed his formal TDIU claim in October 2012.  Initially, regarding the period from December 13, 2016 to March 1, 2018, VA regulations provide that total disability ratings, including TDIU, may be assigned "where the schedular rating is less than total."  38 C.F.R. § 4.16(a).  The Veteran has been awarded a total disability rating for surgical or other treatment necessitating convalescence for his service-connected right knee disability from December 13, 2016 to March 1, 2018.  As noted in the Introduction above, the Board finds entitlement to TDIU during this period is moot.  

Regarding the period from October 3, 2012 until December 30, 2015, the Veteran had a combined disability rating of 70 percent.  He also had two or more service-connected disabilities with at least "one disability" ratable at 40 percent or more.  Specifically, his service-connected burn scars of the head, face, and neck (D.C. 7800) (30 percent from January 13, 1972), right lower extremity (D.C. 7801) (20 percent from January 13, 1972), left lower extremity (D.C. 7801) (10 percent from January 13, 1972), trunk (D.C. 7801) (10 percent from January 13, 1972), left upper extremity (D.C. 7801) (10 percent from January 13, 1972), and right upper extremity (D.C. 7801) (0 percent from January 13, 1972) together qualify as "one disability," as they affect a single body system (the skin); the combined rating of those disabilities is 60 percent after application of the Combined Ratings Table (38 C.F.R. § 4.25, Table I) and 38 C.F.R. § 4.26 (bilateral factor).  Thus, he met the schedular TDIU criteria for this period.  38 C.F.R. § 4.16(a).  

Regarding the period from December 30, 2015 until December 13, 2016, the Veteran had a combined disability rating of 80 percent.  He also had two or more service-connected disabilities with at least "one disability" ratable at 40 percent or more.  Specifically, his service-connected left knee degenerative joint disease (D.C. 5003-5260) (10 percent from October 3, 2012), right knee degenerative joint disease (D.C. 5260-5003) (10 percent from October 3, 2012 to December 13, 2016), low back degenerative disc disease (D.C. 5242-5237) (20 percent from December 30, 2015), and cervical spinal stenosis (D.C. 5242-5237) (10 percent from December 30, 2015) together qualify as "one disability," as they affect a single body system (orthopedic); and the combined rating of those disabilities is 40 percent after application of the Combined Ratings Table (38 C.F.R. § 4.25, Table I) and 38 C.F.R. § 4.26 (bilateral factor).  Likewise, his service-connected burn scars of the head, face, and neck (D.C. 7800) (30 percent from January 13, 1972), right lower extremity (D.C. 7801) (20 percent from January 13, 1972), left lower extremity (D.C. 7801) (10 percent from January 13, 1972), trunk (D.C. 7801) (10 percent from January 13, 1972), left upper extremity (D.C. 7801) (10 percent from January 13, 1972), and right upper extremity (D.C. 7801) (0 percent from January 13, 1972) together qualify as "one disability," as they affect a single body system (the skin); the combined rating of those disabilities is 60 percent after application of the Combined Ratings Table (38 C.F.R. § 4.25, Table I) and 38 C.F.R. § 4.26 (bilateral factor).  Thus, he met the schedular TDIU criteria for this period.  38 C.F.R. § 4.16(a).  

Accordingly, entitlement to TDIU is warranted prior to December 13, 2016 if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that this is the case here.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that his service-connected right knee degenerative joint disease, left knee degenerative joint disease, low back degenerative disc disease, and cervical spinal stenosis warrant a grant of TDIU on a schedular basis prior to December 13, 2016.  He has no other education or vocational training besides a high school education.  His occupational history primarily was in manual labor, specifically as a mechanic for about twelve years after service and as a plumber from about April 1995 until he stopped working in September 2012.  In his final five years of employment from September 2007 to September 2012, he worked as a self-employed plumber and did not supervise others.  

The Board finds the Veteran was prevented from performing such manual work due to his service-connected orthopedic symptoms and impairments prior to December 13, 2016 for the following reasons.  First, the Board affords great weight to the findings of the November 2012 and December 2015 VA examiners.  The November 2012 VA examiner found the Veteran's knee, thoracolumbar spine, and cervical spine conditions impaired his ability to work, as he reported he could not do tasks required for his plumbing work, including lifting more than fifteen to twenty pounds, walking more than one or two miles, kneeling, squatting, bending, or carrying anything up steps.  Moreover, the December 2015 VA examiner also found that these orthopedic conditions impacted the Veteran's ability to work as he could not look up at water piping or install water systems, climb roofs or ladders, work on his knees, do heavy lifting, or perform other physical tasks required in his plumbing work.  

Second, the Board affords great probative value to the Social Security Administration's (SSA) disability determination and supporting evidence.  Specifically, SSA deemed the Veteran disabled effective September 2012 due to the primary diagnosis of back disorders, discogenic and degenerative, and the secondary diagnosis of osteoarthritis and allied disorders.  In a May 2013 physical residual functional capacity assessment, SSA physician Dr. G.K. competently and persuasively found that for the period from September 28, 2012 to the present, the Veteran's exertional limitations included an ability to lift and/or carry twenty pounds only occasionally (cumulatively one-third or less of an eight-hour day).  Dr. G.K. also explained that due to the Veteran's knee arthritis, low back pain, and degenerative disc disease, his postural limitations included only an occasional ability to climb ramps or stairs, balance, stoop (i.e. bend at the waist), kneel, and crouch (i.e. bend at the knees); the SSA doctor also competently found that the Veteran never could climb ladders, ropes or scaffolds.  SSA physician Dr. G.K. and SSA disability adjudicator J.L.R. clearly considered medical and lay evidence regarding his service-connected right and left knee osteoarthritis, as well as his service-connected lumbar spine degenerative disc disease, in making their disability findings.  These SSA medical findings are consistent with the findings of the 2012 and 2015 VA examiners regarding the functional impact of the Veteran's service-connected orthopedic conditions on his ability to work.  

Furthermore, the Board observes that the Veteran consistently has reported to both SSA and VA the extent and nature of his functional impairments due to his service-connected neck, back, and knee conditions.  He reported that his work as a plumber involved extensive physical tasks, including plumbing installation and repair work, sewer cleaning, and hydronic heating.  Such job tasks required extensive walking, standing, climbing, stooping, kneeling, crouching, lifting and crawling.  He credibly has reported that in the few years before he stopped working completely in September 2012, he could no longer work a full-time schedule due to his orthopedic symptoms.  He also consistently reported to both agencies that he stopped working completely in September 2012 due to his neck, back, and knee symptoms.  The Veteran credibly testified during the April 2015 hearing that his doctor advised him that he should no longer work as a plumber due to safety issues related to his orthopedic conditions, which prompted him to stop working in September 2012.  He also credibly described his functional impairments due to his back condition, including his inability to carry things up and down steps, climb ladders, or shovel.  The Veteran's statements regarding the nature and extent of his functional impairments and their effect on his ability to work due to his neck, back, and knee conditions were supported by the findings of the 2012 and 2015 VA examiners, as well as the findings of the SSA physician and adjudicator noted above; indeed, the SSA adjudicator reasonably found the Veteran credible because his lay statements regarding his activities of daily living (ADLs) were consistent with the other evidence in his SSA file.  The Board likewise finds the Veteran's statements credible and affords them great weight, as they are consistent with the medical evidence and other lay statements of record.

The Board observes that the SSA adjudicator found that the Veteran's maximum sustained work capability was "sedentary."  A claim for TDIU must be considered in light of the Veteran's occupational and educational history.  In light of the Veteran's educational and occupational history discussed above, sedentary employment is not a feasible option for him.  While he perhaps could work in a sedentary occupation, he has little experience or training that would enable him to obtain such a position.  Rather, his work history is entirely in jobs that required some level of manual labor.  

The Board also considered the Veteran's August 2012 VA treatment record and the September 2012, April 2013, and June 2013 letters from his VA treating physician Dr. L.E.E. in which the physician opined that the Veteran's low back, neck, and knee conditions rendered him unemployable.  These documents, especially the September 2012 letter, support the Veteran's lay statements that his physician advised him not to work due to his orthopedic conditions, as well as his account of his functional impairments due to his orthopedic conditions, including his inability to crawl and climb as required for his plumbing work.  

In summary, resolving reasonable doubt in the Veteran's favor, the Board finds TDIU is warranted prior to December 13, 2016 based on the combined effects of the Veteran's symptoms and functional impairments due to his service-connected right and left knee degenerative joint disease, low back degenerative disc disease, and cervical spine stenosis.

Finally, the Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation (SMC) in addition to a total disability rating prior to December 13, 2016.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  Initially, the Board notes that the Veteran has been awarded SMC based on housebound criteria from December 13, 2016 to March 1, 2018 in a March 2017 rating decision, so the following discussion will focus only on the period prior to December 13, 2016.

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (2016).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  


In this case, the Board has granted TDIU prior to December 13, 2016 based on the combined effects of the Veteran's service-connected right and left knee degenerative joint disease, low back degenerative disc disease, and cervical spine stenosis.  As TDIU was not granted exclusively based on a single disability, it does not satisfy the requirement of a single 100 percent rating for SMC purposes under 38 U.S.C.A. § 1114(s).  See Bradley, supra.  Moreover, although the Veteran has experienced pain and significant functional loss due to his service-connected right and left knee, low back, and cervical spine conditions, there is no lay or medical evidence that he was permanently housebound prior to December 13, 2016.  Thus, the Board will not infer an issue of SMC at this time for the period prior to December 13, 2016. 


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is granted for the period on appeal prior to December 13, 2016, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


